         Case 1:16-cv-02400-EGS Document 39 Filed 07/30/19 Page 1 of 3



Brandon L. Jensen
Franklin J. Falen (Pro Hac Vice)
Falen Law Offices, LLC
300 East 18th Street
Post Office Box 346
Cheyenne, Wyoming 82003
(307) 632-5105 Telephone
(307) 637-3891 Facsimile

Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                        )
HARNEY SOIL AND WATER                   )
CONSERVATION DISTRICT,                  )
                                        )
                          Plaintiff,    )
                                        )    Case No. 1:16-cv-02400-EGS
v.                                      )
                                        )
UNITED STATES DEPARTMENT                )
OF THE INTERIOR, et al.,                )
                                        )
                          Defendants.   )
                                        )


 JOINT STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE


       COMES NOW, the Plaintiff, Harney Soil and Water Conservation District,

by and through its undersigned attorney, Brandon L. Jensen of the Falen Law

Offices, LLC, and the Defendants, United States Department of the Interior and

the Bureau of Land Management, by and through their undersigned counsel,

Luther L. Hajek of the United States Department of Justice, Environment &

Natural Resources Division, and pursuant to Rule 41(a)(1)(A)(ii) of the Federal

Rules of Civil Procedure, hereby stipulate that the above-entitled matter be

dismissed without prejudice. The parties have agreed that they shall each bear

their own costs, attorney’s fees, and expenses.


                                                                        Page | 1
        Case 1:16-cv-02400-EGS Document 39 Filed 07/30/19 Page 2 of 3



      Counsel for the Plaintiff has conferred with counsel for the proposed

Intervenor Oregon Natural Desert Association. The proposed Intervenor

Oregon Natural Desert Association has no objection to the Joint Stipulation of

Voluntary Dismissal Without Prejudice.

      RESPECTFULLY SUBMITTED this 30th day of July 2019.

                                    JEAN E. WILLIAMS
                                    Deputy Assistant Attorney General
                                    Environment & Natural Resources Div.

/s/ Brandon L. Jensen               /s/Luther L. Hajek
Brandon L. Jensen                   Luther L. Hajek
Franklin J. Falen (Pro Hac Vice)    Natural Resources Section
FALEN LAW OFFICES, LLC              Environment & Natural Resources Div.
300 East 18th Street                United States Department of Justice
Post Office Box 346                 999 18th Street, South Terrace, Suite 370
Cheyenne, WY 82003-0346             Denver, Colorado 80202
(307) 632-5105 Telephone            (303) 844-1376 Telephone
(307) 637-389 Facsimile             (303) 844-1350 Facsimile
brandon@buddfalen.com               luke.hajek@usdoj.gov

Attorneys for Plaintiff             Attorney for Federal Defendants




                                                                       Page | 2
        Case 1:16-cv-02400-EGS Document 39 Filed 07/30/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of July 2019, I electronically filed
the foregoing document with the Clerk of the Court via the CM/ECF system
which will send notification of such filing to the attorneys of record:

      Luther L. Hajek
      Natural Resources Section
      Environment & Natural Resources Div.
      United States Department of Justice
      999 18th Street, South Terrace, Suite 370
      Denver, Colorado 80202
      luke.hajek@usdoj.gov

      Peter M. Lacy
      Oregon Natural Desert Association
      2009 NE Alberta Street, Suite 207
      Portland, Oregon 97211
      lacy@onda.org

      Matt Kenna
      Public Interest Environmental Law
      679 E. 2nd Ave., Suite 11B
      Durango, Colorado 81301
      matt@kenna.net


                                              /s/Brandon L. Jensen




                                                                            Page | 3
